Order entered October 21, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00703-CV

  JASON MARTINEZ AND HOLLY WOODARD MARTINEZ, Appellants

                                         V.

                       ICAN FINANCIAL, INC., Appellee

                 On Appeal from the 101st Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-21-09112
                                    ORDER

         This is an accelerated appeal. On September 21, 2021, we ordered the

appeal submitted without the reporter’s record and further ordered appellants to file

their brief no later than October 11, 2021. To date, however, the brief has not been

filed.    Accordingly, we ORDER appellants to file their brief no later than

November 1, 2021. We caution appellants that failure to file the brief may result

in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE